Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 02/16/2021 is acknowledged.  The traversal is on the ground(s) that a reasonable number of dependent claims shall be permitted even where the features could be considered as constituting an invention in themselves.  The election of species requirement is withdrawn because the prior art in the present Office action was found to be applicable to the claim of species B as well as the claims of species A.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 8 and 18-20 recite a generic placeholder (“unit”) with functional language (“management”) in accordance with 35 U.S.C. 112(f).  However, corresponding structure was not found disclosed such that the claimed management unit was not described in the specification in such a way as .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 11 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 18-20 recite a generic placeholder (“unit”) with functional language (“management”) in accordance with 35 U.S.C. 112(f).  However, corresponding structure was not found disclosed such that the claimed management unit is not definite.
The term "substantially" in claim 11 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The voltage recited as substantially equal to 220V in claim 11 is not definite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2 240 618 A to Thermaflex Limited (“Thermaflex”) in view of US 20120273479 A1 to Kim (“Kim”).
Thermaflex discloses:
Regarding claim 1: 

at least one radiating heater body (e.g., body of heating elements 24a, 26a and 40a and spacer elements 42a) implanted in the metallic frame (e.g., Fig. 3 and pages 4-5); 
at least one first shielded element (e.g., a first of heating elements 24a, 26a and 40a) constituted by a first resistive body type (e.g., Fig. 3 and pages 4-5); 
at least one second shielded element (e.g., a second of heating elements 24a, 26a and 40a) constituted by a second resistive body type (e.g., Fig. 3 and pages 4-5); and 
wherein the at least one first shielded element and the at least one second shielded element being embedded in a material of the at least one radiating heater body (e.g., Fig. 3 and pages 4-5);
Regarding claim 2: the heating appliance comprises one single one-piece radiating heater body (e.g., a body of at least one of heating elements 24a, 26a and 40a) implanted in the metallic frame and including the at least one first shielded element and the at least one second shielded element (e.g., Fig. 3 and pages 4-5);
Regarding claim 3: the heating appliance comprises two first shielded elements (e.g., two of heating elements 24a, 26a and 40a) and one single second shielded element (e.g., one of heating elements 24a, 26a and 40a) disposed between the two first shielded elements across a thickness of the one single one-piece radiating heater body (e.g., Fig. 3 and pages 4-5);
Regarding claim 4: the heating appliance comprises two second shielded elements (e.g., two of heating elements 24a, 26a and 40a) and one single first shielded element (e.g., one of heating elements 24a, 26a and 40a) disposed between the two second shielded elements across a thickness of the one single one-piece radiating heater body (e.g., Fig. 3 and pages 4-5);
Regarding claim 5: the heating appliance comprises a first radiating heater body (e.g., a first of heating elements 24a, 26a and 40a) and a second radiating heater body (e.g., a second of heating 
Regarding claim 6: the at least one radiating heater body constitutes a primary radiating heater body disposed opposite a secondary radiating body arranged so as to deliver a flow of calories exiting the metallic frame (e.g., Fig. 3 and pages 4-5);
Regarding claim 9: 
an electrical radiator type heating appliance (e.g., panel-type electric convector/radiator) configured to be electrically connected to an electric power supply source (e.g., an electric power source for the 200 Watt heater(s) disclosed in the last full paragraph of page 5 is inherent) (e.g., Fig. 3 and pages 4-5), comprising: 
a case (e.g., panels 10a, 12a and 14a, walls 16a and 18a, grilles 28a and 30a) constituted at least partially by a metallic frame (e.g., Fig. 3 and pages 4-5): 
at least one radiating heater body (e.g., body of heating elements 24a, 26a and 40a and spacer elements 42a) implanted in the metallic frame (e.g., Fig. 3 and pages 4-5).  
GER3178US3at least one first shielded element (e.g., a first of heating elements 24a, 26a and 40a) constituted by a first resistive body type (e.g., Fig. 3 and pages 4-5); 
at least one second shielded element (e.g., a second of heating elements 24a, 26a and 40a) constituted by a second resistive body type (e.g., Fig. 3 and pages 4-5); 
wherein the at least one first shielded element and the at least one second shielded element being embedded in a material of the at least one radiating heater body (e.g., Fig. 3 and pages 4-5); and 
wherein the at least one first shielded element is electrically connected to a first alternating voltage source so as to be powered by an alternating electric current and/or wherein the at least one 
Regarding claim 10: the first alternating voltage source powers the at least one first shielded element at a first voltage level and a second direct voltage source powers the at least one second shielded element at a second voltage level strictly different from the first voltage level (e.g., Fig. 3 and pages 4-5);
Regarding claim 12: the at least one radiating heater body constitutes a primary radiating heater body (e.g., a body of at least one of heating elements 24a, 26a and 40a) disposed opposite a secondary radiating body (e.g., a body of at least one of heating elements 24a, 26a and 40a) arranged so as to deliver a flow of calories exiting the metallic frame (e.g., Fig. 3 and pages 4-5);
Regarding claim 14: the at least one radiating heater body constitutes a primary radiating heater body (e.g., a body of at least one of heating elements 24a, 26a and 40a) disposed opposite a secondary radiating body (e.g., a body of at least one of heating elements 24a, 26a and 40a) arranged so as to deliver a flow of calories exiting the metallic frame (e.g., Fig. 3 and pages 4-5); and
Regarding claim 16: the at least one radiating heater body constitutes a primary radiating heater body disposed opposite a secondary radiating body arranged so as to deliver a flow of calories exiting the metallic frame (e.g., Fig. 3 and pages 4-5).
Thermaflex does not explicitly disclose a first resistive body type adapted to generate heat when it is powered by an alternating electric current and at least one second shielded element constituted by a second resistive body type adapted to generate heat when it is powered by a direct electric current (as recited in claims 1 and 9).
However, Kim discloses:
Regarding claim 1: 
a case (e.g., cover members 30) (e.g., Fig. 6-11 and para 8, 10, 60 and 67-80); 

at least one first shielded element (e.g., a first of sections of heating element 10) constituted by a first resistive body type adapted to generate heat when it is powered by an alternating electric current (e.g., Fig. 6-11 and para 8, 10, 60 and 67-80); 
at least one second shielded element (e.g., a second of sections of heating element 10) constituted by a second resistive body type adapted to generate heat when it is powered by a direct electric current (e.g., Fig. 6-11 and para 8, 10, 60 and 67-80); and 
wherein the at least one first shielded element and the at least one second shielded element being embedded in a material of the at least one radiating heater body (e.g., Fig. 6-11 and para 8, 10, 60 and 67-80);
Regarding claim 2: the heating appliance comprises one single one-piece radiating heater body (e.g., a body of sections of heating element 10) implanted in the metallic frame and including the at least one first shielded element and the at least one second shielded element (e.g., Fig. 6-11 and para 8, 10, 60 and 67-80);
Regarding claim 3: the heating appliance comprises two first shielded elements (e.g., two sections of heating element 10) and one single second shielded element (e.g., one sections of heating element 10) disposed between the two first shielded elements across the a thickness of the one single one-piece radiating heater body (e.g., Fig. 6-11 and para 8, 10, 60 and 67-80);
Regarding claim 4: the heating appliance comprises two second shielded elements (e.g., two sections of heating element 10) and one single first shielded element (e.g., one sections of heating element 10) disposed between the two second shielded elements across a thickness of the one single one-piece radiating heater body (e.g., Fig. 6-11 and para 8, 10, 60 and 67-80);
Regarding claim 5: the heating appliance comprises a first radiating heater body (e.g., a first body of sections of heating element 10) and a second radiating heater body (e.g., a second body of sections of heating element 10) distinct from the first radiating heater body, the at least one first shielded element being embedded in a material of the first radiating heater body and the at least one second shielded element being embedded in a material (17b) of the second radiating heater body (e.g., Fig. 6-11 and para 8, 10, 60 and 67-80);
Regarding claim 6: the at least one radiating heater body constitutes a primary radiating heater body disposed opposite a secondary radiating body arranged so as to deliver a flow of calories exiting the metallic frame (e.g., Fig. 6-11 and para 8, 10, 60 and 67-80);
Regarding claim 7: the secondary radiating body has a surface (e.g., surfaces adjacent film 32) facing the at least one radiating heater body and at least partially covered by an absorbing film (e.g., film 32) adapted to absorb all or part of the flow of calories generated by the at least one radiating heater body when the at least one first shielded element is powered by an alternating electric current and/or the at least one second shielded element is powered by a direct electric current (e.g., Fig. 6-11 and para 8, 10, 60 and 67-80);
Regarding claim 8: the heating appliance comprises a management unit (e.g., controller 20) housed in the metallic frame and controlling the operation of the at least one first shielded element and its alternating electric current power supply and the operation of the at least one second shielded element and its direct electric current power supply according to a predetermined strategy algorithm stored in a memory of the management unit (e.g., Fig. 6-11 and para 8, 10, 60 and 67-80);
Regarding claim 9: 
an electrical radiator type heating appliance (e.g., multipurpose heating pad disclosed in para 10) configured to be electrically connected to an electric power supply source (e.g., power sources disclosed in para 79) (e.g., Fig. 6-11 and para 8, 10, 60 and 67-80), comprising: 

at least one radiating heater body (e.g., body inside case 30 including heating element 10 and sheets 31, 31’, 33 and 34) implanted in the case (e.g., Fig. 6-11 and para 8, 10, 60 and 67-80).  
GER3178US3at least one first shielded element (e.g., a first of sections of heating element 10) constituted by a first resistive body type adapted to generate heat when it is powered by an alternating electric current (e.g., Fig. 6-11 and para 8, 10, 60 and 67-80); 
at least one second shielded element (e.g., a second of sections of heating element 10) constituted by a second resistive body type adapted to generate heat when it is powered by a direct electric current (e.g., Fig. 6-11 and para 8, 10, 60 and 67-80); 
wherein the at least one first shielded element and the at least one second shielded element being embedded in a material of the at least one radiating heater body; and 
wherein the at least one first shielded element is electrically connected to a first alternating voltage source so as to be powered by an alternating electric current and/or wherein the at least one second shielded element is electrically connected to a second direct voltage source so as to be powered by a direct electric current (e.g., Fig. 6-11 and para 8, 10, 60 and 67-80);
Regarding claim 10: the first alternating voltage source powers the at least one first shielded element at a first voltage level and a second direct voltage source powers the at least one second shielded element at a second voltage level strictly different from the first voltage level (e.g., Fig. 6-11 and para 8, 10, 60 and 67-80);
Regarding claim 11: the first voltage level corresponds to the a voltage level of the a local electrical network, which is substantially equal to 220V, and in that the second voltage level is comprised within a range from 20V to 60V (e.g., Fig. 6-11 and para 8, 10, 60 and 67-80);
Regarding claim 12: the at least one radiating heater body constitutes a primary radiating heater body (e.g., a body of sections of heating element 10) disposed opposite a secondary radiating 
Regarding claim 13: the secondary radiating body has a surface (e.g., surfaces adjacent film 32) facing the at least one GER3178US4radiating heater body and at least partially covered by an absorbing film (e.g., film 32) adapted to absorb all or part of the flow of calories generated by the at least one radiating heater body when the at least one first shielded element is powered by an alternating electric current and/or the at least one second shielded element is powered by a direct electric current (e.g., Fig. 6-11 and para 8, 10, 60 and 67-80);
Regarding claim 14: the at least one radiating heater body constitutes a primary radiating heater body (e.g., a body of sections of heating element 10) disposed opposite a secondary radiating body (e.g., a body of sections of heating element 10) arranged so as to deliver a flow of calories exiting the metallic frame (e.g., Fig. 6-11 and para 8, 10, 60 and 67-80);
Regarding claim 15: the secondary radiating body has a surface facing the at least one radiating heater body and at least partially covered by an absorbing film (e.g., film 32) adapted to absorb all or part of the flow of calories generated by the at least one radiating heater body when the at least one first shielded element is powered by an alternating electric current and/or the at least one second shielded element is powered by a direct electric current (e.g., Fig. 6-11 and para 8, 10, 60 and 67-80);
Regarding claim 16: the at least one radiating heater body constitutes a primary radiating heater body disposed opposite a secondary radiating body arranged so as to deliver a flow (F2) of calories exiting the metallic frame (e.g., Fig. 6-11 and para 8, 10, 60 and 67-80);
Regarding claim 17: the secondary radiating body has a surface (e.g., surfaces adjacent film 32) facing the at least one radiating heater body and at least partially covered by an absorbing film (e.g., film 32) adapted to absorb all or part of the flow of calories generated by the at least one radiating heater body when the at least one first shielded element is powered by an alternating electric current and/or 
Regarding claim 18: the heating appliance comprises a management unit (e.g., controller 20) housed in the metallic GER3178US5frame and controlling the operation of the at least one first shielded element and its alternating electric current power supply and the operation of the at least one second shielded element and its direct electric current power supply according to a predetermined strategy algorithm stored in a memory of the management unit (e.g., Fig. 6-11 and para 8, 10, 60 and 67-80);
Regarding claim 19: the heating appliance comprises a management unit (e.g., controller 20) housed in the metallic frame and controlling the operation of the at least one first shielded element and its alternating electric current power supply and the operation of the at least one second shielded element and its direct electric current power supply according to a predetermined strategy algorithm stored in a memory of the management unit (e.g., Fig. 6-11 and para 8, 10, 60 and 67-80); and  
Regarding claim 20: the heating appliance comprises a management unit (e.g., controller 20) housed in the metallic frame and controlling the operation of the at least one first shielded element and its alternating electric current power supply and the operation of the at least one second shielded element and its direct electric current power supply according to a predetermined strategy algorithm stored in a memory of the management unit (e.g., Fig. 6-11 and para 8, 10, 60 and 67-80).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Thermaflex as suggested and taught by Kim in order to provide a heater which can be effectively used indoors, outdoors, and in moving vehicles (e.g., Kim: para 10).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        March 18, 2021